                          Case 3:21-cv-00256-LRH-CLB Document 6 Filed 06/25/21 Page 1 of 3



                      1   Dora Lane, Esq.
                          Nevada Bar No. 8424
                      2   dlane@hollandhart.com
                          S. Jordan Walsh, Esq.
                      3   Nevada Bar No. 13481
                          sjwalsh@hollandhart.com
                      4   HOLLAND & HART LLP
                          5441 Kietzke Lane, Second Floor
                      5   Reno, Nevada 89511
                          Telephone: (775) 327-3000
                      6   Facsimile: (775) 786-6179
                      7   Attorneys for Defendant
                          Federal Express Corporation
                      8
                                                  THE UNITED STATES DISTRICT COURT
                      9
                                                      FOR THE DISTRICT OF NEVADA
                     10

                     11 PAULINE SANTA CRUZ, an Individual,                CASE NO.: 3:21-cv-00256-LRH-CLB

                     12                       Plaintiff,
                                                                          STIPULATION TO DISMISS
                     13 vs.                                               DEFENDANT FEDEX GROUND
                                                                          PACKAGE SYSTEM, INC. WITHOUT
HOLLAND & HART LLP
 5441 KIETZKE LANE




                     14 FEDERAL EXPRESS CORPORATION &                     PREJUDICE
  RENO, NV 89511
   SECOND FLOOR




                        FEDEX GROUND PACKAGE SYSTEM, INC,
                     15                                                         AND ORDER THEREON
                                        Defendants.
                     16

                     17          IT IS HEREBY STIPULATED by and between Plaintiff, PAULINE SANTA CRUZ

                     18   and Defendants, FEDERAL EXPRESS CORPORATION and FEDEX GROUND PACKAGE

                     19   SYSTEMS, INC., (collectively the “Parties”), by and through their undersigned counsel, that

                     20   Defendant, FEDEX GROUND PACKAGE SYSTEM, INC., be dismissed from the above

                     21   captioned action without prejudice. The Parties further stipulate that FEDEX GROUND

                     22   PACKAGE SYSTEM, INC., was misidentified as the proper defendant in the above captioned

                     23   action. Finally, the Parties agree that this stipulated dismissal only relates to Defendant,

                     24   FEDEX GROUND PACKAGE SYSTEM, INC.

                     25   ///

                     26   ///

                     27   ///

                     28   ///

                                                                    1
                          Case 3:21-cv-00256-LRH-CLB Document 6 Filed 06/25/21 Page 2 of 3



                      1         On this basis, the Parties jointly request an order from this Court dismissing FEDEX
                      2   GROUND PACKAGE SYSTEM, INC. from the above caption case without prejudice.
                      3         Dated this 25th day of June 2021.
                      4                                             RESPECTFULLY SUBMITTED:
                      5

                      6                                             By: /s/ Dora Lane
                                                                       Dora Lane, Esq.
                      7                                                S. Jordan Walsh, Esq.
                                                                       Holland & Hart, LLP
                      8                                                5441 Kietzke Lane, Second Floor
                                                                       Reno, Nevada 89511
                      9
                                                                       Attorney for Defendant
                     10                                                Federal Express Corporation
                     11
                                                                    By: /s/ Michael J. Nunez
                     12                                                Michael J. Nunez, Esq. (NV Bar No. 10703)
                                                                       Murchison & Cumming LLP
                     13                                                Tivoli Village
HOLLAND & HART LLP




                                                                       350 S. Rampart Blvd., Suite 310
 5441 KIETZKE LANE

  RENO, NV 89511




                     14
   SECOND FLOOR




                                                                       Las Vegas, Nevada 89145
                                                                       Telephone: (702) 216-3860
                     15                                                Facsimile: (702) 360-3957
                                                                       MJNunez@murchisonlaw.com
                     16
                                                                       Attorney for Defendant
                     17                                                FedEx Ground Package System, Inc.
                     18
                                                                    By: /s/ Mark Mausert
                     19                                                Mark Mausert, Esq. (NV Bar No. 2398)
                                                                       729 Evans Avenue
                     20                                                Reno, Nevada 89512
                                                                       Telephone: (775) 786-5477
                     21                                                Facsimile: (775) 786-9658
                                                                       mark@mausertlaw.com
                     22
                                                                       Attorney for Plaintiff
                     23

                     24                                     IT IS SO ORDERED:

                     25                                     DATED  this 29th day of June, 2021.
                                                             __________________________________________
                                                             UNITED STATES MAGISTRATE JUDGE
                     26

                     27                                     ___________________________________
                                                             DATED:R. HICKS
                                                            LARRY
                     28                                     UNITED STATES DISTRICT JUDGE

                                                                      2
